DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The notice is in response to the application filed on 12/3/2019.  Claim(s) 1-20 is/are pending and are examined.  

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 12/10/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Response to Amendment/Remarks
In the application filed Claims 1-20 were presented for examination.  In an examiner’s amendment below, claims 1, 9 and 18 are amended via examiner’s amendment to correct punctuation.

Applicants’ claims overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given in telephonically from Marc Hanish, Reg. No. 42,626 on 7/13/2022.  

The Application has been amended as follows:

1. 	(Currently Amended)  A computer-implemented method comprising: 	assigning, by a garbler, random input and output labels to a logical circuit; 	generating, by the garbler, a garbled table comprising an encryption of the output labels with their respective inputs as symmetric keys[[.]]; 	sending, by the garbler, the garbled table to an evaluator; 	generating, by the garbler, an output discloser table that maps each randomized output label with a corresponding output value, encrypted with a pre-shared key k; 	sending, by the garbler, the output discloser table to an output discloser along with the key k; 	providing, by the garbler, a randomized input label for the evaluator in response to a request from the evaluator; 	evaluating, by the evaluator, the logical circuit by decrypting each entry from the garbled table with the garbler and evaluator respective randomized input labels; 	sending, by the evaluator after the evaluating, a randomized output label to the garbler and to the output discloser; 	sending, by the garbler, a mapping output value to the evaluator; 	extracting, by the output discloser, a matching encrypted output with the key k; and 	simultaneously sending, by the output discloser, the encrypted output to the garbler and the evaluator which can be decrypted using key k.

9. 	(Currently Amended)  A system comprising: 	at least one data processor; and 	memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 	assigning, by a garbler, random input and output labels to a logical circuit; generating, by the garbler, a garbled table comprising an encryption of the output labels with their respective inputs as symmetric keys[[.]]; 	sending, by the garbler, the garbled table to an evaluator; 	generating, by the garbler, an output discloser table that maps each randomized output label with a corresponding output value, encrypted with a pre-shared key k; 	sending, by the garbler, the output discloser table to an output discloser along with the key k; 	providing, by the garbler, a randomized input label for the evaluator in response to a request from the evaluator; 	evaluating, by the evaluator, the logical circuit by decrypting each entry from the garbled table with the garbler and evaluator respective randomized input labels; 	sending, by the evaluator after the evaluating, a randomized output label to the garbler and to the output discloser; 	sending, by the garbler, a mapping output value to the evaluator; 	extracting, by the output discloser, a matching encrypted output with the key k; and 	simultaneously sending, by the output discloser, the encrypted output to the garbler and the evaluator which can be decrypted using key k.

18. 	(Currently Amended)  The method of claim 17 further comprising: assigning, by the garbler, random input and output labels to a logical circuit[[;]].

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a process to improve a technology originally introduced as the Yao garbled circuit which is currently and typically used to protect proprietary machine learning techniques from being leaked to clients of machine learning service providers. 
The closest prior art is Riazi et al. (US 2022/0083865 A1).  Riazi, Fig. 7, and ¶ 74 teaches the garbler and evaluator functionality of the independent instant claims.  	However, neither Riazi, nor the prior art teaches:
“extracting, by the output discloser, a matching encrypted output with the key k; and simultaneously sending, by the output discloser, the encrypted output to the garbler and the evaluator which can be decrypted using key k” as presented in the independent claims.
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435